

116 S957 ENR: To direct the Secretary of Veterans Affairs to ensure that certain medical facilities of the Department of Veterans Affairs have physical locations for the disposal of controlled substances medications.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Seventeenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Sunday, the third day of January, two thousand and twenty oneS. 957IN THE SENATE OF THE UNITED STATESAN ACTTo direct the Secretary of Veterans Affairs to ensure that certain medical facilities of the Department of Veterans Affairs have physical locations for the disposal of controlled substances medications.1.Designation of periods during which any individual may dispose of controlled substances medications at facilities of the Department of Veterans AffairsSection 3009 of the Johnny Isakson and David P. Roe, M.D. Veterans Health Care and Benefits Improvement Act of 2020 (Public Law 116–315; 38 U.S.C. 8110 note) is amended—(1)by redesignating subsection (b) and (c) as subsections (c) and (d), respectively; and(2)by inserting after subsection (a) the following new subsection (b):(b)Designation of periods for any individual to dispose of medication(1)In generalThe Secretary shall designate periods during which any individual may dispose of controlled substances medications at a covered Department medical facility.(2)Public information campaignsThe Secretary may carry out public information campaigns regarding the periods designated under paragraph (1)..Speaker of the House of RepresentativesVice President of the United States and President of the Senate